June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               ALLSTATE INDEMNITY COMPANY, Appellant

NO. 14-13-00307-CV                          V.

            MEMORIAL HERMANN HEALTH SYSTEM, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Memorial
Hermann Health System, signed March 12, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Memorial Hermann Health System.

      We further order this decision certified below for observance.